Citation Nr: 0206114	
Decision Date: 06/11/02    Archive Date: 06/20/02	

DOCKET NO.  99-20 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
amblyopia of the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefit sought on appeal.  The veteran, who had active 
service from March 1963 to March 1966, appealed that decision 
to the BVA, and the case was referred to the Board for 
appellate review.  

The BVA decision dated in February 2001 determined that new 
and material evidence had been submitted to reopen the 
veteran's previously denied claim for service connection and 
denied the veteran's claim on the merits.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and in an Order dated in 
July 2001, the Court vacated the Board's decision and 
remanded the case due to the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The case was 
subsequently returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim and all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained.  

2.  A BVA decision dated in August 1982 denied service 
connection for amblyopia of the left eye.  

3.  The evidence associated with the claims file subsequent 
to the Board's August 1982 decision is new and so significant 
that it must be considered in order to fairly decide the 
merits of the veteran' claim.  

4.  The veteran's amblyopia of the left eye clearly and 
unmistakably preexisted service.  

5.  Preexisting amblyopia of the left eye did not increase in 
severity or chronically worsen during service.  


CONCLUSIONS OF LAW

1.  The Board's August 1982 decision, which denied 
entitlement to service connection for amblyopia of the left 
eye, is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.1100, 20.1104 (2001).  

2.  The evidence received subsequent to the Board's August 
1982 decision is new and material, and the claim of 
entitlement to service connection for amblyopia of the left 
eye is reopened.  38 U.S.C.A. §§ 5108 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156(a), 20.1105 (2001).  

3.  Preexisting amblyopia of the left eye was not aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, 1153, 5103, 5103(A), 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for amblyopia of 
the left eye on the basis that he has submitted new and 
material evidence not only sufficient to reopen the claim, 
but also sufficient to award service connection.  The 
veteran's claim for entitlement to service connection for 
amblyopia of the left eye was first considered and denied by 
the RO in a May 1981 rating decision.  The RO denied the 
veteran's claim on the basis that there was no showing that 
the veteran's preexisting amblyopia of the left eye increased 
in severity, or chronically worsened during service.  The 
decision was appealed to the BVA, and the Board affirmed the 
RO's denial in a decision dated in August 1982.  

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision or the veteran files a motion alleging clear and 
unmistakable error in the Board's decision.  See 38 U.S.C.A. 
§§ 7103, 7111 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.1100, 
20.1400 (2001).  Following a final Board decision, absent 
submission of new and material evidence, the claim may not be 
reopened or readjudicated by the VA.  38 U.S.C.A. § 5108.  In 
this case, the veteran did not file a motion for 
reconsideration or a motion alleging clear and unmistakable 
error.  Therefore, the Board's August 1982 decision is final 
and may not be considered on the same factual basis.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final denial of 
the claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change in the 
definition of new and material evidence with respect to all 
claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  Since the veteran filed his claim prior to 
August 29, 2001, the earlier definition of new and material 
evidence remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  
If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all of the evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary to substantiate his claim has been satisfied.  

As noted above in the Introduction portion of this decision, 
the Board's February 2001 decision determined that new and 
material evidence had been submitted and denied the veteran's 
claim on the merits.  The Court vacated the Board's decision 
and remanded the matter to the Board for action consistent 
with the Appellee's Motion for Remand and to Stay Proceedings 
(Appellee's Motion).  According to the Appellee's Motion, the 
Board failed to adequately consider the impact of the VCAA on 
this claim.  Accordingly, the Board will expand the analysis 
contained in the February 2001 decision regarding the impact 
of the VCAA in this appeal.  The VCAA was enacted in November 
2000.  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify the VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies the VA's duty to assist, 
and essentially states that the VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  Implementing regulations for the 
VCAA were subsequently enacted, and for the most part, were 
made effective the same date in November 2000 that the VCAA 
was enacted.  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of the 
assistance the VA will provide to claimants who file a claim 
for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  

At this point, the Board finds that, while the VCAA was 
enacted during the pendency of this appeal, it was not 
specifically applied by the RO, there is no prejudice to the 
veteran in proceeding with this appeal because the 
requirements of the VCAA have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is 
not prejudice to the appellant).  The Board's prior decision, 
as well as this decision, favorably resolves the issue of 
whether new and material evidence has been submitted to 
reopen the previously denied claim for amblyopia of the left 
eye.  Consequently, the Board will focus its VCAA discussion 
on whether the veteran has been informed of the evidence 
needed to substantiate his claim and whether the VA has 
assisted the veteran in obtaining the evidence necessary to 
substantiate that claim.  

In this regard, the Board notes that the August 1982 BVA 
decision which denied service connection for the veteran's 
left eye disability was a decision on the merits of the 
veteran's claim.  A copy of that decision was provided to the 
veteran and his representative at that time.  That decision 
contained the laws and regulations pertinent to the veteran's 
claim and included a discussion and evaluation of how the law 
applied to the evidence then of record.  That decision also 
explained the medical evidence necessary for a favorable 
determination.  Thus, the veteran was notified of the 
evidence needed to substantiate his claim when the claim was 
first considered and denied by the Board's August 1982 
decision.  

Furthermore, although the Court's July 2001 order served to 
vacate the Board's February 2001 decision and its legal 
effect, the Board's prior decision nonetheless remains a 
matter of record, and one which was clearly provided to the 
veteran and his representative.  Review of the now vacated 
decision discloses that the Board clearly articulated the 
relevant law and regulations and discussed these legal 
provisions in the context of the evidence of record.  In 
other words, through the Board's February 2001 decision, the 
veteran has already had an extensive advisement of the 
evidence that would be required to substantiate his claim.  
In that decision, the veteran was informed that "there is 
simply no evidence which shows that this preexisting 
disability increased in severity or chronically worsened 
during service."  Board decision at 9.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Under the VCAA, the VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
However, the VA is not required to provide assistance to a 
claimant "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2).  With respect to this duty, the 
veteran's service medical records are associated with the 
claims file and the veteran was afforded a VA examination in 
connection with his initial claim for benefits.  More 
recently, the veteran submitted a statement from a private 
physician with an opinion concerning the etiology of the 
veteran's left eye disability and its prognosis.  Lastly, 
following the Court's July 2001 Order, the Board informed the 
veteran and his representative of his right to submit any 
additional argument or evidence in support of the appeal.  No 
additional evidence was forthcoming, although in April 2002, 
the veteran's representative presented a Written Brief 
Presentation, which among other arguments, requested that the 
veteran be afforded a VA examination with an opinion as to 
the likelihood that the veteran's left eye was aggravated 
during service.  However, the Board finds that such an 
examination is not necessary because the veteran submitted a 
statement from a private physician that essentially addresses 
that matter.  As such, the Board finds that a further 
examination of the veteran is not necessary in this case to 
fairly and equitably resolve the veteran's claim and such 
assistance would not aid in substantiating the veteran's 
claim.  Accordingly, the case is now ready for appellate 
review.  

The Board's August 1982 decision denied service connection 
for amblyopia of the left eye on the basis of service medical 
records and a VA examination dated in April 1981.  The Board 
found that the veteran's service medical records, which noted 
the presence of amblyopia upon entering service, did not show 
any increase in the severity of the amblyopia of the left eye 
during service.  The VA examination diagnosed the veteran 
with amblyopia ex anopsia and myopia of the left eye.  The 
Board concluded that the amblyopia and myopia of the left eye 
preexisted service as they were in the nature of congenital 
or developmental abnormalities.  

The evidence associated with the claims file subsequent to 
the Board's 1982 decision includes a statement from the 
veteran's representative, a statement from the veteran dated 
in January 1999, a letter from Jeffrey A. Jungers, M.D., 
dated in January 1999, and the veteran's testimony presented 
at a hearing in February 2000.  In particular, the Board 
finds that the letter from Dr. Jungers and the veteran's 
hearing testimony constitute new and material evidence.  The 
testimony presented by the veteran at his hearing contained a 
more thorough and complete description of the symptomatology 
he experienced during and following service.  In addition, 
the statement from Dr. Jungers provides information 
concerning the etiology of the veteran's left eye disability 
and the nature and prognosis of that disability.  The Board 
finds that this evidence is both new and material and is so 
significant that it must be considered with the previous 
evidence in order to fairly decide the merits of the 
veteran's claim.  Accordingly, the Board finds that the 
veteran has submitted new and material evidence and his claim 
is reopened.  The Board will now address the merits of the 
veteran's claim.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  In addition, 
every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases or infirmities noted at the time of 
entrance.  38 U.S.C.A. §§ 1111, 1132.  The term "noted" 
denotes only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service 
reported by the veteran as medical history does not 
constitute a notation of such conditions, but it will be 
considered together with all the other medical evidence in 
question as to the commencement of the disease or disability.  
38 C.F.R. § 3.304(b)(1).  Determinations of whether a 
condition existed preservice should be "based on thorough 
analysis of the evidentiary showing and careful correlation 
of all medical facts, with due regard to . . . 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.  

A preexisting disease will be presumed to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In 
deciding an aggravation claim, after having determined the 
presence of a preexisting condition, the Board must determine 
whether there has been any measurable worsening of the 
disability during service and whether this worsening 
constitutes an increase in disability.  Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  

The veteran's service medical records include a report of a 
physical examination performed in March 1963 in connection 
with his entry into service.  The Report of Medical History 
portion of that examination reflects that the veteran 
indicated that he had eye trouble.  The examiner indicated 
that the eye trouble referred to glasses required for the 
left eye, but were never worn.  The Report of Medical 
Examinations portion of the examination indicated that the 
veteran's left eye distant visual acuity was 20/400.  An 
ophthalmology consultation recorded the veteran's left eye 
visual acuity as 20/400.  The examiner recorded amblyopia ex 
anopsia due to hypermetrope.  The veteran's physical profile 
was a 2 for eyes.  A record dated in April 1963 records a 
history of amblyopia of the left eye since early childhood 
and that the veteran was never given glasses.  Visual acuity 
was 20/200.  An ophthalmologic consultation performed in 
March 1964 shows a diagnosis of amblyopia of the left eye 
with visual acuity of 20/400.  A report of a physical 
examination performed in March 1966 in connection with the 
veteran's separation from service shows the veteran's visual 
acuity was 20/400.  Myopia was noted in the summary of 
defects and the veteran's physical profile was a 2 for eyes.  

A report of a VA examination performed in April 1981 shows 
the examination recorded a diagnosis of amblyopia ex anopsia 
of the left eye.  Visual acuity of the left eye was counting 
fingers at 4 feet, not improved with refraction.  

The veteran presented testimony at a hearing before the RO in 
October 1981.  At that hearing, the veteran confirmed that 
his left eye disability existed prior to service and that it 
had been diagnosed when he was 6 years old.  The veteran 
testified that at the time the doctor told him he would never 
need glasses and that glasses could never do any good for the 
left eye.  He confirmed that he did not wear glasses before 
service and that he did not receive any treatment for his eye 
at all before he went into service.  The veteran related that 
he did not sustain any left eye injury during service.  

A January 1999 statement from Jeffrey A. Jungers, M.D., 
relates that he had examined the veteran in January 1999, at 
which time he provided a history of poor vision in the left 
eye since childhood.  On examination, there was a small left 
esotropia and vision was 20/400 in that left eye.  The 
remainder of the examination was unremarkable.  Dr. Jungers 
explained that the veteran had amblyopia due to an underlying 
small esotropia.  He explained that amblyopia must be 
detected and treated normally by the age of 10 or nothing can 
be done for it.  He concluded that, at this age, there is 
nothing that could be done to improve the veteran's left eye 
vision.  

The veteran presented testimony at a hearing at the RO in 
February 2000.  At that hearing the veteran offered an 
opinion that after he was accepted by the Army with left eye 
vision that was described as correctable, that the Army 
accepted responsibility for his disability.  The veteran 
testified that he was later informed that there was nothing 
that could be done for his eye and that in his opinion, he 
should have been released from service at that time.  The 
veteran stated that he felt his vision progressively got 
worse during service.  

Based on the evidence associated with the veteran's claims 
file, the Board finds that the veteran clearly and 
unmistakably entered active service with amblyopia of the 
left eye.  This disability was shown on his entrance 
examination and the January 1999 letter from Dr. Jungers 
reflects that the veteran had amblyopia since childhood.  
Indeed, the veteran concedes that amblyopia preexisted 
service.  As such, the question then becomes whether this 
preexisting disability was aggravated during the veteran's 
period of service.  

Unfortunately, beyond the veteran's contentions, there is no 
evidence that demonstrates that the veteran's preexisting 
amblyopia chronically worsened or increased in severity 
during service.  In fact, the veteran's service medical 
records do not document any measurable worsening of the 
veteran's eyesight whatsoever during service.  In this 
regard, the veteran's visual acuity was noted to be 20/400 
upon his entry into service and was 20/400 upon his 
separation from service.  While the veteran's service medical 
records do reflect two evaluations of the veteran's eyes 
during service, one in April 1963 and one in March 1964, 
neither of these service medical records reflect an increase 
in the severity of the veteran's visual acuity from the time 
of his entry into service.  In fact, the April 1963 record 
shows the veteran's left eye visual acuity was 20/200, an 
improvement over the 20/400 recorded on the entrance 
examination, but the March 1964 record shows the veteran's 
visual acuity was 20/400, the same visual acuity shown upon 
entering service.  In any event, service medical records fail 
to document any increase in the severity of the veteran's 
amblyopia during service between the time of the veteran's 
entry into and separation from service.  Furthermore, 
Dr. Jungers relates that amblyopia must be detected and 
treated in childhood "or nothing can be done for it."  This 
statement would seem to indicate that the veteran's amblyopia 
was essentially static upon his entry into service, and 
indeed, service medical records reflect essentially stable 
vision during the veteran's period of service.  

The Board acknowledges the veteran's contentions and his 
belief that his amblyopia increased in severity during 
service.  However, where the determinative issue involves a 
medical diagnosis or opinion, competent medical evidence is 
required.  The veteran, as a lay person without medical 
expertise or training is not competent to offer an opinion 
that requires medical knowledge or expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (lay 
persons are not competent to offer medical opinions).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for amblyopia of the left eye.  All of the medical 
evidence of record demonstrates that the left eye amblyopia 
preexisted service and did not worsen or increase in severity 
during service.  The Board finds that the medical evidence 
has greater probative value than the veteran's statements and 
testimony and thus the weight of the evidence is against the 
veteran's claim.  The Board has considered the benefit of the 
doubt rule, but as the evidence is not in relative equipoise, 
that doctrine does not provide a favorable outcome in this 
appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  Accordingly, service connection 
is not warranted and the appeal is denied.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for amblyopia of 
the left eye.  

Service connection for amblyopia of the left eye is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

